AUSTIN.   -rEXArc     V8711

                              neoember6,1965

Honorable JImmyI#orrls                 oplnlon lo. c-550
gounty Attorney
Havarro   County                       Re:     Construction     of Article
Corsicana,        Texas                15.16of the Code of criminal
                                       Procedure of 1966aa to rord
Dear P&. Morris:                       ’Imnedlately . *
     Your opinion request in regard to the above matter lndl-
catea that you are In doubt at8 to the word niaaedlately” In
a oa6e In which a defendant 1% arrested at night and a magis-
trate in not presently   available.
     In this context you are advised, that, in the regular
oouree of offlclal  buslneee, a magistrate, before whomthe
statute requires the defendant to be taken, doee not keep ‘~’
open oFfice at night.    Hence, under theae circumstances,
pending the return of the regular time for official    busi-
neaa, a defendant need not be taken lnatanteneoualg or rlth-
out lnterventlon of tire before a magietrate but may be taken
before hln i&t mb time aa he commence8 his re lar daylight
offloe houra. Wlbert v, State, 284 S.Y.Zd 90r ;.Beeland v.
State, 193 SiyI,
moEtat:         6pY%&



                       When a defendant ia arrested bt night,
                 Artlole 15.16, Texas Code of Crlmlnal Pro-
                 aedure requires that he be taken before a
                 magistrate no sooner than the opening of
                 the magistrate’8 office during the daylight
                 haora.
                                       Yours very truly,
                                       WA@QCJdBFi    CARR
             .                         +torn#iy      ileneral   of Texaa




                                             Aaaiatant’Attorney      Qeneral
CBS/lbh            “:                  -269,8-
      Honorable J5mny Morris,   page 2 (~-558)

      APPROVED:
      OPIRIOIICOl4rmrTEE
      W. V. Oeppert, Chalman
      Douglas Chilton
      Robert Owen
      Larry Craddock
      &x-don Rouser
      APPROVEDFORTRE'&'TORRRYQEXERAL
      BY: T. B. Wright




                                        -2699-


.,.   .